Citation Nr: 1753185	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  13-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


REMAND

The Veteran served on active duty from March 1971 to February 1975, from March 1987 to June 1988, and from January 1992 to July 1992.  The Veteran had additional periods of service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Veteran had a Board hearing in August 2017.

The Veteran contends that his present bilateral knee disability is related to his period of service, and has advanced multiple theories.  First, the Veteran noted that he sustained a knee injury while playing football while serving in the Marine Corps.  See September 2017 Board Hearing.  At the hearing, he also noted that he injured his leg while repelling from a helicopter and striking the ground.  Finally, he noted that he reinjured his knees when he slipped in a bathtub while in the Sergeant Majors Academy.  The Board acknowledges that the Veteran stated that he would often not report when his knees bothered him during service.  

An August 1973 service treatment note reflects the Veteran sustaining injuries while playing football.  Similarly, a January 1992 service treatment record reflects the Veteran having slipped in a bathtub and injured his left knee.  The Veteran has not yet received a VA examination for his claimed knee disabilities.  As the record reflects in-service injuries that provide some indication that the Veteran's knee disabilities may have been incurred in service, a remand is warranted to provide the Veteran with a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (requiring a VA examination where there is evidence of a present disability and evidence establishing in-service event or injury).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for his bilateral knee disability.  The entire claims file should be reviewed.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee disability had its onset during service, or is otherwise related to service, to include the three reported injuries.

A complete rationale or explanation should be provided for each opinion reached.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

